Case 2:20-cv-00982-SPC-NPM Document 14 Filed 03/22/21 Page 1 of 2 PageID 38




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


WILLIAM BRESNAHAN,

             Plaintiff,

v.                                                 Case No. 2:20-cv-982-SPC-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      Before the Court are the Opposed Motion for Stay of Proceedings (Doc. 11)

and Response (Doc. 13). In this Social Security case, Defendant requests the Court

stay the proceedings for ninety days or until such time as the Agency regains

capacity to produce a certified transcript of the administrative record necessary to

draft an answer and adjudicate the case. (Doc. 11, p. 1). Due to the current situation

in this country, Defendant represents the Agency has transitioned to a telework

environment, but encountered difficulties that impact the operations of the Social

Security Administration’s Office of Appellate Operations. (Id., pp. 1-4). Defendant

has implemented new measures but continues to be back-logged. (Id.). Plaintiff

opposes the ninety-day stay, arguing Defendant had not been diligent in

implementing measures to improve the time to complete the certified transcript.
Case 2:20-cv-00982-SPC-NPM Document 14 Filed 03/22/21 Page 2 of 2 PageID 39




(Doc. 13). If the motion is granted, Plaintiff requests Defendant be given no more

than thirty additional days to file the certified transcript and answer. (Id., p. 3).

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

      Accordingly, the Opposed Motion for Stay of Proceedings (Doc. 11) is

GRANTED in part. The Court extends the deadline for Defendant to file a certified

transcript and answer to May 21, 2021.

      DONE and ORDERED in Fort Myers, Florida on March 22, 2021.




                                            2
